In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-0803V
                                          UNPUBLISHED


    JULIE R. BEDOGNE, as personal                               Chief Special Master Corcoran
    representative of the estate of
    VINCENT R. BEDOGNE,
                                                                Filed: June 30, 2022
                         Petitioner,
    v.                                                          Special Processing Unit (SPU);
                                                                Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                     Influenza (Flu); Guillain-Barré
    HUMAN SERVICES,                                             syndrome (“GBS”).

                         Respondent.


Scott William Rooney, Nemes, Rooney, P.C., Farmington Hills, MI, for Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       Julie R. Bedogne (“Petitioner”), as personal representative of the estate of Vincent
R. Bedogne (“Mr. Bedogne”) has pursued this petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petition filed January 26, 2021 (ECF No. 1) (filed by Mr. Bedogne); Notice
(EF No. 11) (reflecting Mr. Bedogne’s subsequent death); Order (ECF No. 20) (amending
the case caption); Amended Petition (ECF No. 39).

     Petitioner alleged that as a result of an influenza (“flu”) vaccine administered to Mr.
Bedogne on September 26, 2019, Mr. Bedogne suffered from Guillain-Barré syndrome
1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
(“GBS”). Amended Petition at 2-4. Petitioner further alleged that Mr. Bedogne continued
to suffer from GBS symptoms at the time of his passing on February 1, 2021, and that
said symptoms were a factor in his cause of death. Id. at 3. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On June 30, 2022, Respondent filed a combined Rule 4(c) Report and Proffer in
which he conceded that Petitioner was entitled to compensation for Mr. Bedogne’s GBS.
Respondent’s Rule 4(c) Report and Proffer at 1, 8. That same day, I issued a Ruling on
Entitlement.

       Respondent represents that Petitioner agrees to his proffer on an award of
compensation. Rule 4(c) Report and Proffer at 9. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the combined Rule 4(c) Report and Proffer,3 I
award Petitioner a lump sum payment of $127,500.00 (representing pain and
suffering) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under Section 15(a).

        The Clerk of Court is directed to enter judgment in accordance with this decision.4

        IT IS SO ORDERED.
                                                                    s/Brian H. Corcoran
                                                                    Brian H. Corcoran
                                                                    Chief Special Master




3 Because the combined Rule 4(c) Report and Proffer contains information regarding Mr. Bedogne’s
personal medical history, which is not generally included in a Proffer when separately filed, it is not attached
hereto.
4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                       2